Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claim 3, and those depending therefrom including claims 4-5, are allowed.
The following is a statement of reasons for allowance:
The prior art fails to anticipate or render obvious, in combination with all other claimed limitations, “a support coupled between the guard ring (bottom part 7) and the hood (truncated conical outer contour 18 of upper part 6 of extraction hood 5) adjacent the collar (mounting part 19)” [emphasis added].  

Claim 6 is allowed.
The following is a statement of reasons for allowance:
	The prior art of Ohlendorf (US-2003/0119435) fails to disclose a second portion [of the hood is] extending from the first portion [of the hood] and tapering toward the guard ring (7).  The taper of the hood moves upward and away from the guide ring (7).

Claim 12 is allowed.
The following is a statement of reasons for allowance:
The prior art of Ohlendorf (US-2003/0119435) fails to disclose a support (16) extending between the hood (7) and the guard ring (18), the support (16) structured to increase structural rigidity of the guard ring (18).  The support, or any supporting structure for that matter does not extend between the hood and the guard ring as these two are fitted together.  Therefore, the prior art of Ohlendorf does not meet this limitation.  

Claims 13 and 18 are allowed.
The following is a statement of reasons for allowance:
The prior art of Ohlendorf (US-2003/0119435) fails to disclose a window (24) defined between the guard ring (18) and the hood to enable visibility of the rotatable component of the power tool when the guard is coupled to the power tool.

Claim 19 is allowed.
The following is a statement of reasons for allowance:
Ohlendorf (US-2003/0119435) fails to disclose further including first and second supports extending between the hood and the guard ring, the first and second supports configured to increase structural rigidity of the hood.  The support, or any supporting structure for that matter does not extend between the hood and the guard ring as these two are fitted together.  Therefore, the prior art of Ohlendorf does not meet this limitation.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723